UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2409



AUGUST WALKER,

                                              Plaintiff - Appellant,

          versus


LOCKHEED MARTIN CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1263)


Submitted:   April 30, 2001                   Decided:   May 15, 2001


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Clifford, Peter F. Butcher, CLIFFORD, LYONS & GARDE,
Washington, D.C., for Appellant. R. Mark Dare, Jennifer J. Dacey,
REED, SMITH, HAZEL & THOMAS, L.L.P., Falls Church, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     August Walker appeals the district court’s order granting

Lockheed Martin Corporation’s motion for summary judgment in this

employment discrimination action.     We have reviewed the record and

the district court’s opinion and find no reversible error. We note

in particular that Walker legally suffered no adverse employment

action.   See Boone v. Goldin, 178 F.3d 253, 255-56 (4th Cir. 1999);

Page v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981) (en banc).

Accordingly, we affirm on the reasoning of the district court. See

Walker v. Lockheed Martin Corp., No. CA-00-1263 (E.D. Va. Sept. 29,

2000).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2